On petition for writ of certiorari to the United States Court of Appeals for the Eleventh Circuit. Petition for writ of certiorari granted. Judgment vacated and ease remanded to the United States Court of Appeals for the Eleventh Circuit for further consideration in light of Faragher v. City of Boca Raton, 524 U.S. 775, 118 S.Ct. 2275, 141 L.Ed.2d 662 (1998), and 11 U.S.C. Sec. 362. Justice SCALIA would grant the petition for a writ of certiorari, and vacate the judgment below. Costs under Rule 43.2 are not allowed.